Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 9-10 , 12-17 are Allowed. 
Claims 1-8 and 11  are cancelled.

Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A method for a calibration of at least one laser diode, comprising the following steps: acquiring at least one currently acquired characteristic value of the at least one laser diode; comparing the at least one currently acquired characteristic value with at least one characteristic value, stored in a database, of a model laser diode that is at least substantially identical in construction to the least one laser diode; and calibrating the at least one laser diode based on the comparison, wherein the at least one database includes characteristic values of a plurality of model laser diodes acquired in all operating temperature ranges of the plurality of model laser diodes.   



Regarding Claim 15,
A  method for a calibration of at least one laser diode, comprising the following steps: acquiring at least one currently acquired characteristic value of the at least one laser diode; comparing the at least one currently acquired characteristic value with at least one characteristic value, stored in a database, of a model laser diode that is at least substantially identical in construction to the least one laser diode; and calibrating the at least one laser diode based on the comparison, wherein the at least one currently acquired characteristic value of the at least one laser diode is ascertained at a single operating temperature of the at least one laser diode, wherein in the comparing step, the at least one currently acquired characteristic value of the at least one laser diode at the single operating temperature of the at least one laser diode is compared with characteristic values stored in the at least one database for the same operating temperature, and, based on the comparison of the characteristic values, the at least one model laser diode that is at least substantially identical in construction to the at least one laser diode is determined. 

Regarding Claim 1: Claim 1 were rejected over prior art Jay et al.(USPUB 26040052299) in view of Wu et al. (USPUB 20100039908) teaches   A method for a calibration of at least one laser diode, comprising the following steps: acquiring at least one currently acquired characteristic value of the at least one laser diode; comparing the at least one currently acquired characteristic value with at least one characteristic value, stored in a database, of a model laser diode that is at least substantially identical in construction to the least one laser diode; and calibrating the at least one laser diode based on the comparison, respectively  (detailed rejection of the claim mentioned within Office Action dated 04/25/2022)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 06/30/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1 " wherein the at least one database includes characteristic values of a plurality of model laser diodes acquired in all operating temperature ranges of the plurality of model laser diodes.”

Regarding Claim 15:  The following claim was  objected as allowable claim (detailed Office Action dated 04/25/2022), the Applicant has amended the claim to independent  form , therefore the following claim 15 is consider over prior art of record and the limitation within the claim are  not taught by prior art of record : “wherein the at least one currently acquired characteristic value of the at least one laser diode is ascertained at a single operating temperature of the at least one laser diode, wherein in the comparing step, the at least one currently acquired characteristic value of the at least one laser diode at the single operating temperature of the at least one laser diode is compared with characteristic values stored in the at least one database for the same operating temperature, and, based on the comparison of the characteristic values, the at least one model laser diode that is at least substantially identical in construction to the at least one laser diode is determined.”

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637